Russell, C. J.
1. This was a proceeding to compel the board of education of Pulaski County to pay certain vouchers issued by the board to teachers and others, for services rendered to the board. It does not appear that the board had in hand any funds which could be appropriated to these payments at the time the proceeding was instituted. It does appear that the board may in future receive funds from appropriations made by the State. The right to invoke the aid of a court to compel by mandamus the performance of an official duty can not, as a general rule, arise until the officer is in actual default. 18 R. C. L. 129, § 36. "“To warrant the relief, however, the right whose enforcement is sought must be a complete, and not merely an inchoate right.” Mattox v. Board of Education, 148 Ga. 577, 581 (97 S. E. 532, 5 A. L. R. 568). Eor this reason we reverse the judgment making the mandamus absolute.
2. In view of the foregoing ruling, a discussion of the exceptions presented in the cross-bill of exceptions is obviated.

Judgment reversed on main bill of exceptions. Writ of error on cross-bill dismissed.


All the Justices concur.

Hal Lawson and D. R. Pearce, for plaintiffs in error.
Lawson & Ware, contra.